Citation Nr: 0634971	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), in excess of 30 percent, from 
December 3, 1992, and in excess of 50 percent, from August 
22, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973, with additional prior unconfirmed service.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  An October 
2001 rating decision granted service connection for PTSD.  It 
assigned a 30 percent evaluation from December 3, 1992, and a 
50 percent evaluation from August 22, 1996.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that the veteran 
and his representative assert that his PTSD has increased in 
severity since the most recent VA examination, conducted in 
November 2004.  The Court has held that when a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

The veteran asserted in his December 2001 Notice of 
Disagreement that his PTSD rendered him unemployable and thus 
he warranted compensation under 38 C.F.R. § 4.16(b).  In its 
subsequent actions, however, the RO failed to adequately 
address the claim of TDIU. 

In a case such as this one, where there is disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).

The veteran's December 2001 Notice of Disagreement did not 
limit his appeal or disagreement to the 50 percent rating 
effective in August 1996.  Thus, his disagreement must be 
considered to include the 30 percent rating as well.  In its 
subsequent actions, however, the RO failed to address 
entitlement to an initial evaluation in excess of 30 percent, 
from December 1992.  

The veteran testified before the undersigned Veterans Law 
Judge in February 2006.  Although at one point the veteran 
agreed that VA had all of his medical records, his testimony 
made it clear that there were outstanding VA records at that 
time.  VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  There are 
also heightened obligations to assure that the record is 
complete with respect to Federal Government records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records 
are deemed to be constructively of record in proceedings 
before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

In a related matter, during the hearing the veteran also 
testified that he had upcoming VA appointments scheduled 
shortly thereafter.  VA is required to associate with the 
claims file any medical records resulting from such 
appointments.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, obtain copies of all VA 
medical records, which have not been 
previously secured.

2.  Schedule the veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of the veteran's service-
connected PTSD at this time.  The claims 
file must be made available to the 
examiner.  The examination should comply 
with AMIE protocols for the appropriate 
examination.  A complete rationale for 
all opinions expressed must be provided.  
If the examiner finds it impossible to 
provide an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  In accordance with Fenderson, supra, 
readjudicate the veteran's claim for an 
initial evaluation for PTSD in excess of 
30 percent, from December 3, 1992, and in 
excess of 50 percent, from August 22, 
1996.  If any part of the decision is 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

